Citation Nr: 1645549	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  15-27 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to July 5, 2016, and in excess of 40 percent as of July 5, 2016.  

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to July 5, 2016, and in excess of 40 percent as of July 5, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to September 1965 and from May 1966 to February 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The September 2013 rating decision granted service connection for diabetes mellitus.  The Veteran filed a timely Notice of Disagreement and a July 2015 rating decision granted separate initial 10 percent ratings for peripheral neuropathy of the lower extremities as compensable complications of diabetes mellitus.  

The Veteran and his spouse testified at a hearing in May 2016 before the undersigned.  A copy of the transcript is of record. 

In June 2016, the Board remanded the claims for additional development.  During the course of the appeal, a September 2016 rating decision granted a 40 percent rating for peripheral neuropathy of each lower extremity from July 5, 2016.  However, as higher ratings are available for peripheral neuropathy, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In the prior remand, the Board noted that there were outstanding medical records from the Madigan Army Medical Center that pertained to the severity of the service-connected peripheral neuropathy of the lower extremities.  The Board requested that those outstanding medical records be obtained once the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information.

In June 2016, the Veteran submitted the appropriate VA form 21-4142, authorizing VA to obtain the medical records from the Madigan Army Medical Center.  However, those records have yet to be requested from the treatment provider and associated with the claims file.

When there is not substantial compliance with Board remand requests, the Board errs as a matter of law when it does not ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that remand is required to obtain the outstanding medical records from the Madigan Army Medical Center.

Additionally, the Veteran last underwent VA examination for the service-connected peripheral neuropathy of the bilateral lower extremities in July 2015.  At that time, the examiner indicated that the Veteran experienced moderate paresthesias and moderate numbness of the bilateral lower extremities.  Later in the examination report, the examiner described the incomplete paralysis of the sciatic nerve as mild.  

Since that time, the Veteran has submitted a December 2015 letter from his family physician indicating that his neuropathy had progressed from mild/moderate to moderate/severe.  A July 2016 VA treatment record shows a history of severe peripheral neuropathy.  That evidence suggests that the Veteran's peripheral neuropathy of the bilateral lower extremities has increased in severity.

Where the evidence of record does not indicate the current state of the Veteran's disability, a more contemporaneous VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  In light of the documentation of increased symptoms, remand is required to obtain updated treatment records and provide the Veteran an updated VA examination that evaluates the current symptomatology of the lower extremity disabilities.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain the Veteran's outstanding treatment records from the Madigan Army Medical Center.  If no records are available, the claims folder must indicate that and the Veteran should be notified.  38 C.F.R. § 3.159(e) (2015).

2.  Then, schedule the Veteran for a VA neurological examination, by an appropriate physician.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the peripheral neuropathy of the bilateral lower extremities.  In particular, the examiner must discuss any sciatic nerve involvement.

(b)  Concerning the neurological findings, the examiner must state what nerve or nerves are affected and whether there is complete or incomplete paralysis of each nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.  Any relevant muscle atrophy should be identified.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

